MILLIKEN, Judge.
This is an anomalous action by Leslie W. Tussey for himself which we will treat, as the Commonwealth did, as an appeal of Tussey’s conviction for homicide. He was sentenced to fifteen years in the penitentiary.
Tussey complains that the trial court abused its discretion in failing to grant him a continuance. The record discloses that Tussey was indicted on January 12, 1965, six days later was supplied with the names of twelve witnesses who would testify against him on behalf of the Commonwealth, and the case was set for trial on February 4, 1965. On that date both the Commonwealth and the defendant answered ready for trial. All of these witnesses were available to Tussey and his counsel, and we find no abuse of discretion on the part of the trial court in refusing to grant a continuance. Short of such a showing, the action of the trial court should not be disturbed. Minix v. *167Commonwealth (1952), Ky., 249 S.W.2d 48; Webb v. Commonwealth (1959), Ky., 330 S.W.2d 415; Collins v. Commonwealth (1965), Ky., 392 S.W.2d 77. While one of the jurors did inquire of the court when Tussey would be eligible for parole if convicted, the court made no response.
We find the appellant’s other allegations of errors in the proceedings of no merit.
Judgment is affirmed.